DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This Office action is considered fully responsive to amendments filed September 27, 2022.
The previous specification objection is withdrawn as the amended claims now correspond to the title.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 8-9, 11, 13-14, 16, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,953,641 B2 to Li et al. (“Li”).
As to claims 1, 3-4, see similar rejection to claims 11, 13-14, respectively.
As to claims 6, 8-9, see similar rejection to claims 16, 18-19, respectively.
As to claim 11, Li discloses a first user equipment (UE) (col. 7, line 16, claim 6, cellular mobile station), comprising: at least one processor (col. 7, lines 19-65, computer is a data processor); and a non-transitory computer readable storage medium storing programming, the programming including instructions that, when executed by the at least one processor (col. 7, lines 19-65, computer executable instructions; stored…on computer-readable media), cause the first UE to perform operations including: performing, with a network controller, initial access to the network controller on a first subset of contiguous subcarriers of a carrier for communications between the first UE and the network controller (claim 6, receiving synchronization information by a cellular mobile station from a base station (i.e. network controller) in an orthogonal frequency division multiple access (OFDMA) core-band (i.e. the carrier), wherein the core-band is substantially centered at an operating center frequency and the core-band includes a first plurality of subcarrier groups where each subcarrier group (i.e. the first subset) includes a plurality of subcarriers having a fixed spacing between adjacent subcarriers (i.e. contiguous subcarriers), receiving (i.e. initial access) control and data channels by the cellular mobile station using the variable band including a second plurality of subcarrier groups, wherein the variable band includes at least the core-band), wherein the performing of the initial access comprises: receiving, from the network controller, a message configuring the first subset of contiguous subcarriers of the carrier (claim 6, receiving synchronization information by a cellular mobile station from a base station (i.e. network controller) in an orthogonal frequency division multiple access (OFDMA) core-band (i.e. the carrier), wherein the core-band is substantially centered at an operating center frequency and the core-band includes a first plurality of subcarrier groups where each subcarrier group (i.e. the first subset) includes a plurality of subcarriers having a fixed spacing between adjacent subcarriers (i.e. contiguous subcarriers)); and performing at least synchronization with the carrier and the initial access to the carrier within the first subset of contiguous subcarriers of the carrier (claim 6, synchronizing the cellular mobile station with the base station using the received synchronization information); and transmitting an uplink transmission to the network controller or receiving a downlink transmission from the network controller in the carrier (claim 6, receiving control and data channels (i.e. downlink transmission) by the cellular mobile station using the variable band including a second plurality of subcarrier groups, wherein the variable band includes at least the core-band).
As to claim 13, Li further discloses the first UE of claim 11, wherein the carrier is associated with a serving cell of the first UE (col. 4, lines4-5, In each of these cells the coverages is provided by a base station; lines 10-15, base station…serves as focal point to distribute information and to collect information from its mobile stations by radio signals).
As to claim 14, Li further discloses the first UE of claim 11, wherein the transmitting the uplink transmission or the receiving the downlink transmission is within a second subset of contiguous subcarriers of the carrier, and the second subset is the same as or different from the first subset (claim 6, adjust a number of usable subcarriers to realize a variable band (i.e. different), wherein the number of usable subcarriers is determined based on the plurality of operating channel bandwidths; and circuitry configured to transmit control and data channels using the variable band including a second plurality of subcarrier groups (i.e. a second subset), wherein the variable band includes at least the core-band).
As to claim 16, Li discloses a network controller (col. 7, line 16, claim 6, base station), comprising: at least one processor  (col. 7, lines 19-65, computer is a data processor); and a non-transitory computer readable storage medium storing programming, the programming including instructions that, when executed by the at least one processor, cause the network controller to perform operations (col. 7, lines 19-65, computer executable instructions; stored…on computer-readable media) including: transmitting, to a first user equipment (UE), a message configuring a first subset of contiguous subcarriers of a carrier, wherein the first subset of contiguous subcarriers of the carrier supports at least procedures of synchronization with the carrier and initial access to the carrier with the first UE  (claim 6, receiving synchronization information by a cellular mobile station from a base station (i.e. network controller) in an orthogonal frequency division multiple access (OFDMA) core-band (i.e. the carrier), wherein the core-band is substantially centered at an operating center frequency and the core-band includes a first plurality of subcarrier groups where each subcarrier group (i.e. the first subset) includes a plurality of subcarriers having a fixed spacing between adjacent subcarriers (i.e. contiguous subcarriers) , synchronizing the cellular mobile station with the base station using the received synchronization information, receiving (i.e. initial access) control and data channels by the cellular mobile station using the variable band including a second plurality of subcarrier groups, wherein the variable band includes at least the core-band); and transmitting a downlink transmission to the UE or receiving an uplink transmission from the UE in the carrier (claim 6, receiving control and data channels (i.e. downlink transmission) by the cellular mobile station using the variable band including a second plurality of subcarrier groups, wherein the variable band includes at least the core-band).
As to claim 18, Li further discloses the network controller of claim 16, wherein the carrier is associated with a serving cell of the first UE (col. 4, lines4-5, In each of these cells the coverages is provided by a base station; lines 10-15, base station…serves as focal point to distribute information and to collect information from its mobile stations by radio signals).
As to claim 19, Li further discloses the network controller of claim 16, wherein the transmitting the downlink transmission or the receiving the uplink transmission is within a second subset of contiguous subcarriers of the carrier, and the second subset is the same as or different from the first subset  (claim 6, adjust a number of usable subcarriers to realize a variable band (i.e. different), wherein the number of usable subcarriers is determined based on the plurality of operating channel bandwidths; and circuitry configured to transmit control and data channels using the variable band including a second plurality of subcarrier groups (i.e. a second subset), wherein the variable band includes at least the core-band).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 7, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,953,641 B2 to Li et al. (“Li”) in view of CN 101895923 A to CHANG et al. (“Chang”) [Examiner cites from attached English translation].
As to claim 2, see similar rejection to claim 12.
As to claim 7, see similar rejection to claim 17.
As to claim 12, Li does not expressly disclose the first UE of claim 11, wherein the message is in a radio resource control (RRC) signal.
	Chang discloses an eNB through special wireless resource control RRC signalling process respectively configuring PHR trigger carrier set and PHR reporting sub-carrier group to the UE (para. 0024).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RRC signalling as taught by Chang into the invention of Li. The suggestion/motivation would have been to
report power headroom accurately and efficiently (Chang, para. 0008).  Including the RRC signalling as taught by Chang into the invention of Li was within the ordinary ability of one of ordinary skill in the art based on the teachings of Li.
As to claim 17, LI does not expressly disclose the network controller of claim 16, wherein the message is in a radio resource control (RRC) signal.
	Chang discloses an eNB through special wireless resource control RRC signalling process respectively configuring PHR trigger carrier set and PHR reporting sub-carrier group to the UE (para. 0024).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RRC signalling as taught by Chang into the invention of Li. The suggestion/motivation would have been to
report power headroom accurately and efficiently (Chang, para. 0008).  Including the RRC signalling as taught by Chang into the invention of Li was within the ordinary ability of one of ordinary skill in the art based on the teachings of Li.
Claim(s) 5, 10, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,953,641 B2 to Li et al. (“Li”) in view of U.S. Publication No. 2013/0294369 A1 to Dinan.
As to claim 5, see similar rejection to claim 15.
As to claim 10, see similar rejection to claim 20.
As to claim 15, Li does not expressly disclose the first UE of claim 14, the operations further comprising: receiving, from the network controller, within the first subset of contiguous subcarriers or the second subset of contiguous subcarriers, at least one of a channel state information- reference signal (CSI-RS), a demodulation reference signal (DMRS) for a physical downlink control channel (PDCCH), or a DMRS for a physical downlink shared channel (PDSCH).
Dinan discloses the base station may transmit to a wireless device channel state information reference signals on a first plurality of OFDM subcarriers of a first plurality of OFDM symbols of a first subset of subframes (para. 0098).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the reference signals as taught by Dinan into the invention of Li. The suggestion/motivation would have been for transmission of reception of a control channel in a wireless communication system (Dinan, para. 0009).  Including the the reference signals as taught by Dinan into the invention of Li was within the ordinary ability of one of ordinary skill in the art based on the teachings of Li.
As to claim 20, Li does not expressly disclose the network controller of claim 19, the operations further comprising: transmitting, to the first UE, within the first subset of contiguous subcarriers, at least one of a channel state information-reference signal (CSI-RS), a demodulation reference signal (DMRS) for a physical downlink control channel (PDCCH), or a DMRS for a physical downlink shared channel (PDSCH).
Dinan discloses the base station may transmit to a wireless device channel state information reference signals on a first plurality of OFDM subcarriers of a first plurality of OFDM symbols of a first subset of subframes (para. 0098).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the reference signals as taught by Dinan into the invention of Li. The suggestion/motivation would have been for transmission of reception of a control channel in a wireless communication system (Dinan, para. 0009).  Including the the reference signals as taught by Dinan into the invention of Li was within the ordinary ability of one of ordinary skill in the art based on the teachings of Li.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463